Grant, C. J.
(after stating the facts). 1. The amendment was allowable. 2 How. Stat. § 7631; Newell v. Blair, 7 Mich. 103; Drake v. Railway Co., 69 Mich. 168 (13 Am. St. Rep. 382); Rock v. Collins, 99 Wis. 630. It is true that the issues had been submitted to the court on February 9th, but it was within the power of the court to open the case and allow an amendment at any time before judgment, upon due notice to the opposite party.
2. The bank was not estopped by its first' disclosure that, at the time of the service of the writ, it had no money in its hands belonging to Swan. It did not have at the time of the actual service. The court held that the exhibition to the cashier of the original writ, and the service of a copy of the affidavit, instead of a copy of the writ, constituted a good service. The court was correct in permitting the garnishee to show the exact condition of things at the time of the alleged defective service.
Judgment affirmed.
The other Justices concurred.